ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-142, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that SCOTT L. WILLIAMS of CEDARVILLE, who was admitted to the bar of this State in 1994, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to explain a matter to the extent reasonably necessary to permit the client to make informed decisions regarding the representation), RPC 3.2 (failure to expedite litigation), RPC 1.16(d) (improper termination of representation), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that SCOTT L. WILLIAMS is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.